     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES HALL and                       )
N.C. “CLINT” MOSER, JR.,             )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )       CIVIL ACTION NO.
                                     )        2:13cv663-MHT
JOHN MERRILL, Alabama                )             (WO)
Secretary of State,                  )
in his official capacity,            )
                                     )
      Defendant.                     )

                                   ORDER

      Upon consideration of the opinion of the United

States Court of Appeals for the Eleventh Circuit entered

on August 29, 2018 (doc. no. 95), wherein the final

judgment    of   this      court    made   and    entered   herein   on

September   30,     3016    (doc.    no.   82),    was   vacated   with

instructions to dismiss the case as moot; the mandate of

the United States Court of Appeals for the Eleventh

Circuit issued on and received in the office of the clerk

of this court on December 21, 2018 (doc. no. 96); and the

Supreme Court’s denial of the petition for a writ of

certiorari on October 7, 2019 (doc. no. 97), it is the
ORDER, JUDGMENT, and DECREE of the court that the final

judgment of this court made and entered on September 30,

2016 (doc. no. 82) is vacated, and this case is dismissed

as moot.

    DONE, this the 24th day of October, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
